United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3383
                        ___________________________

                                Manuel Luis-Tino

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                        Respondent
                                 ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: June 6, 2022
                               Filed: June 9, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Manuel Luis-Tino, a native and citizen of Guatemala, petitions for review of
an order of the Board of Immigration Appeals (BIA). Having jurisdiction under 8
U.S.C. § 1252, this court denies the petition.

      The BIA dismissed the appeal from the decision of an immigration judge
denying asylum, withholding of removal, protection under the Convention Against
Torture (CAT), and termination of the proceedings under Pereira v. Sessions, 138
S. Ct. 2105 (2018).

        Luis-Tino challenges the agency’s jurisdiction over his removal proceedings,
which is foreclosed by this court’s precedent. See Ali v. Barr, 924 F.3d 983, 985-86
(8th Cir. 2019); see also Tino v. Garland, 13 F.4th 708, 709 n.2 (8th Cir. 2021) (per
curiam). The denial of Luis-Tino’s challenge to his asylum claim cannot be
reviewed, as he conceded during his counseled proceedings that his application was
inexcusably untimely, and he did not contest the timeliness in his BIA appeal. See
8 U.S.C. § 1158(a)(2); Chak Yiu Lui v. Holder, 600 F.3d 980, 984 (8th Cir. 2010)
(this court is without jurisdiction, or precluded from reviewing, issue not raised to
the BIA). The denial of the CAT claim also cannot be challenged, as the BIA
concluded Luis-Tino failed to challenge the immigration judge’s denial of CAT
relief, and he does not contest the BIA’s determination in this court. See 8 U.S.C.
§ 1252(d)(1) (administrative-exhaustion requirement); Baltti v. Sessions, 878 F.3d
240, 244 (8th Cir. 2017) (per curiam) (noncitizen must not only pursue all stages of
administrative review, but also raise all issues before agency); Chay-Velasquez v.
Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (claim not raised in opening brief is
deemed waived).

       As to Luis-Tino’s withholding of removal claim, substantial evidence
supports the agency’s determination that he failed to demonstrate the required nexus,
and a reasonable factfinder could conclude that any claimed past or feared future
harm was or would be motivated by the extortionist’s monetary gain, not by
membership in his proposed particular social group. See Tojin-Tiu v. Garland, No.
21-2269, 2022 WL 1493466, at *2 (8th Cir. May 12, 2022); Silvestre-Giron v. Barr,
949 F.3d 1114, 1117-19, 1119 n.3 (8th Cir. 2020). That determination disposes of
his claim. See Baltti, 878 F.3d at 245.

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________


                                         -2-